Examiner’s Reasons for Allowance
The applicant’s arguments of 10/25/21 in view of the claim amendments of 10/25/21 are convincing.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633